VALLES, J.
I dissent. I do not find anything in section 265 of the Vehicle Code that says, either expressly or by implication, ‘1 One need not be a chauffeur to secure a chauffeur’s license.” On the contrary, the section clearly indicates that the Department of Motor Vehicles, in determining whether a “chauffeur’s” license shall issue, must determine whether the applicant is a “chauffeur” within the meaning of section 71. Section 265 says that the applicant for a license shall furnish the department, among other things, with information as to the kind of license applied for, whether he has previously been licensed as a “chauffeur,” whether he has previously been refused a “chauffeur’s” license, and “Any other information necessary to enable the department to determine whether the applicant is entitled to a license under this code. An applicant for a chauffeur’s license may state the type of vehicle or combination of vehicles he desires to operate.”
Section 70 says that an “operator” is a person, “other than a chauffeur.” (Emphasis added.) Section 71 defines a “chauffeur” as “a person who is employed by another for the principal purpose of driving a.motor vehicle on the highways and receives compensation therefor.” Section 132 provides: 1 ‘ The department shall examine and determine the *185genuineness and regularity of every application . . . for an operator’s or chauffeur's license . . . and may in all cases require additional information and reject any such application if not satisfied of the genuineness and regularity thereof or the truth of any statement contained therein.” Section 250 provides: “(b) It is a misdemeanor for any person to drive a motor vehicle upon a highway as a chauffeur unless he then holds a chauffeur’s license duly issued hereunder, except such persons as are expressly exempted under this code.” Section 255 provides: “Any person duly licensed as an operator hereunder may after application for a chauffeur’s license and pending examination and action by the department thereon, drive a motor vehicle on the highways as a chauffeur.” An “operator’s” license may be issued to any person over the age of 16 years. (§ 257.) Section 258 provides that “No chauffeur’s license shall be issued to any person under the age of 18 years.” Section 268 provides that “Every applicant for a chauffeur’s license shall be required to submit to an examination appropriate to the type of vehicle or combination of vehicles he desires a license to drive.” Section 271 says that the department may refuse to issue a “chauffeur’s” license if it determines that the applicant has made, or permitted to be made, unlawful use of a chauffeur’s license. Section 272 says that “(a) . . . The department may issue: (1) A general chauffeur’s license; (2) A restricted chauffeur’s license, (b) The department upon issuing a restricted chauffeur’s license shall indicate thereon the type of vehicle or combination of vehicles the licensee is licensed to operate.” Section 334 provides that “No person shall employ or hire as a chauffeur of a motor vehicle any person not then duly licensed hereunder so to drive.”
It is clear to me that it is the duty of the department not to issue a “chauffeur’s” license to one unless such person is a “chauffeur” as defined by section 71. I cannot assume that the department failed in, or violated, its duty when it issued a “chauffeur’s” license to respondent. Therefore, when respondent alleged that he was' a licensed “chauffeur” and the holder of a “chauffeur’s” license issued by the department at the time of the accident (facts admitted by appellant) , it must be presumed that he was acting as a “ chauffeur. ’ ’ My views on the power of the department to suspend respondent’s “chauffeur’s” license are those expressed by the Appellate Department of the Superior Court of the *186County of Los Angeles in its opinion in Norris v. Department of Motor Vehicles (Superior Court No. 549913).1 That opinion reads: “Plaintiff herein, to whom a chauffeur’s license has heretofore been issued pursuant to the provisions of the Vehicle Code, seeks an injunction to prevent the defendant Department of Motor Vehicles of the State of California and A. H. Henderson, Director of said department, from enforcing against him the provisions of sections 419 to 420.9, inclusive, pf the Vehicle Code, and particularly from demanding a cash deposit as security under the provisions thereof and from suspending his license as a chauffeur in the event he fails to make such deposit. Defendants have presented a general demurrer to the complaint and by stipulation the demurrer has been argued both orally and by written briefs.
“Plaintiff relies upon two contentions to sustain his position: first, that the provisions of said sections do not.apply to a person to whom a chauffeur’s license has been issued and do not authorize the suspension of such a license, and, second, that said sections are unconstitutional in that they are in violation of the Fourteenth Amendment to the Constitution of the United States and of article I, section 11, of the California Constitution. As we find ourselves in accord with the first contention, it is both unnecessary and inappropriate to consider the second—for if, as we have concluded, they do not apply to plaintiff, he is in no position to attack their validity.
“Section 420 provides in part as follows: 1 (a) The department shall, within 60 days after the receipt of a report of a motor vehicle accident within this State which has resulted in bodily injury or death or damage to the property of any person in excess of one hundred dollars ($100) suspend the license of each operator of a motor vehicle in any manner involved in such accident, and if such operator is a nonresident the privilege of operating a motor vehicle within this State, unless such operator shall deposit security in a sum which shall be sufficient in the judgment of the department to satisfy any judgment or judgments for damages resulting from such accident as may be recovered against such operator or owner. Notice of such suspension shall be sent by the department to such operator not less than 10 days prior to the effective date of such suspension and shall state the amount required as security.
*187“‘(b) Subdivision (a) shall not apply under the conditions stated in Section 420.1 or to any of the following:
“ ‘ (1) To such operator if the owner had in effect at the time of such accident an automobile liability policy with respect to the motor vehicle involved in such accident;
“ ‘ (2) To such operator, if not the owner of such motor vehicle, if there was in effect at the time of such accident an automobile liability policy or bond with respect to his operation of motor vehicles not owned by him;
“ ‘(3) To such operator if the liability of such operator or owner for damages resulting from such accident is, in the judgment of the department, covered by any other form of liability insurance policy or bond; or
“ ‘ (4) To any person qualifying as a self-insurer under Section 420.7.’
“It will be noted that the word ‘operator’ is used nine times in the quoted portion. At the time that sections 420 to 420.9, inclusive, were added to the Vehicle Code that statute had for a long time contained (and still does) the following definitions: ‘See. 69, Driver. “Driver” is a person who drives or is in actual physical control of a vehicle. ’ ‘ Sec. 70. Operator. “Operator” is a person, other than a chauffeur, who drives or is in actual physical control of a motor vehicle upon a highway.’ ‘Sec. 71. Chauffeur. “Chauffeur” is a person who is employed by another for the principal purpose of driving a motor vehicle on the highways and receives compensation therefor.’ In Section 256 it is provided that ‘Any person duly licensed as a chauffeur hereunder need not procure an operator’s license.’
“In the case of Stillwell v. State Bar (1946), 29 Cal.2d 119, at 123 [173 P.2d 313], the Supreme Court expressed the rule of interpretation applicable hereto as follows: ‘It may be presumed that the Legislature, in passing the amendatory legislation, had in mind the original act (see Robbins v. Omnibus Ry. Co., 32 Cal. 472, 474; 1 Sutherland on Statutory Construction (3rd ed.) § 1933), and it is a well-established rule of construction that when a word or phrase has been given a particular scope or meaning in one part or portion of a law it shall be given the same scope and meaning in other parts or portions of the law. (Coleman v. City of Oakland, 110 Cal.App. 715 [295 P. 59] ; Ransome-Crummey Co. v. Woodhams, 29 Cal.App. 356 [156 P. 62].)’
“In Burton E. Green Inv. Co. v. McColgan (1943), 60 Cal.App.2d 224, 233 [140 P.2d 451], it is said: ‘The Legislature *188could not have intended to use a significant word in two different senses in the same statute. (Ransome-Crummey Company v. Woodhams, 29 Cal.App. 356 [156 P. 62]; Coleman v. Oakland, 110 Cal.App. 715 [295 P. 59].) ’
“For further eases indicating the controlling effect of a statutory definition for all the purposes of that statute, see: County of Ventura v. Barry (1929), 207 Cal. 189, 195 [277 P. 333]; Jameson Petroleum Co. v. State (1936), 11 Cal.App.2d 677, 680 [54 P.2d 776]; Coleman v. Oakland (1930), 110 Cal.App. 715, 719 [295 P. 59]; Hunstock v. Estate Dev. Corp. (1943), 22 Cal.2d 205, 210 [138 P.2d 1, 148 A.L.R. 968]; Bay Shore Laundry Co. v. Industrial Acc. Com. (1918), 36 Cal.App. 547, 551 [172 P. 1128].
“In Lockhart v. Wolden (1941), 17 Cal.2d 628, at 631 [111 P.2d 319], it is said that ‘where the language of a statute is clear, plain and unambiguous there is no room for construction, strict or otherwise’ and in Prager v. Israel (1940), 15 Cal.2d 89, 93 [98 P.2d 729], the Supreme Court has said that ‘any construction should be avoided which implies that the Legislature was ignorant of the meaning of the language so employed, or that it used words in vain. . . .’
“As the Legislature, in the very statute under consideration, has defined in simple and unmistakable language the words ‘operator’ ‘chauffeur’ and ‘driver,’ it is not within the province of this court to say that when it used one of those words (operator) it intended to use one or both of the other two.
“If, as we hold, there is no statute authorizing defendants to do what they are undertaking to do, an injunction restraining them from doing so is not in violation of Code Civ. Proc. section 526.”
I would affirm the judgment.

 Publisherl in the Los Angeles Daily Journal, February 11, 1949.